UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-6855



MONROE ROOSEVELT PARKER, JR.,

                                              Plaintiff - Appellant,

          versus

VIRGINIA BEACH SHERIFF'S DEPARTMENT; FRANK
DREW; D. C. COTTRELL; VIRGINIA BEACH JAIL,
Medical Services; COMMONWEALTH OF VIRGINIA,
et al.,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. John A. MacKenzie, Senior District
Judge. (CA-94-537-N)


Submitted:   January 18, 1996             Decided:   February 1, 1996

Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Monroe Roosevelt Parker, Jr., Appellant Pro Se. Gary Alvin Bryant,
WILLCOX & SAVAGE, Norfolk, Virginia; Jeff Wayne Rosen, ADLER, ROSEN
& PETERS, P.C., Virginia Beach, Virginia; Gregory E. Lucyk, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint and imposing a

prefiling review order limiting future litigation. We have reviewed

the record and the district court's opinion, and find no reversible

error. Accordingly, we affirm on the reasoning of the district
court. Parker v. Virginia Beach Sheriff's Dep't, No. CA-94-537-N
(E.D. Va. May 1, 1995). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                3